10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney '
MATTHEW M. YELOVICH

ROGER YANG F l L E
Assistant United States Attorneys ‘ ‘

501 I Street, Suite 10-100

 

Sacrarnento, CA 95814 APR 2,4 2019
Telephone: (916) 554-2700
. . c _ , _
Facsinnle: (916) 554-2900 gAgW§§’DH§§r‘HQ§-I»T§LCT LC|>|_.U°RJN'A
w .
Attorneys for P1aintiff ` UEF"WLFH“ =
United States of A_Inerica

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NOS:

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANTS CONCERNING:

4400 Blackford Way, Sacrarnento, CA 2:18-SW~0265 EFB,

4525 Cedarwood Way, Sacrarnento, CA 2:18-SW-0267 EFB,

1 Rancho Torre Ct., Sacrarnento, CA 2:18-SW~0268 EFB,

4909 Winarnac Dr., Sacrarnento, CA 2:18-SW~0269 EFB,

1 Brentford Cir., Sacramento, CA 2:18-SW-0270 EFB,

5371 Ontario Street, Sacramento, CA 2:18-SW-0271 EFB,

1701 Neihart Ave., Sacrarnento, CA 2:18-SW-0272 EFB,

4343 North Forty, Lincoln, CA 2:18-SW-027 3 EFB,

5755 Twisting Trails Rd., Garden Valley, CA 2:18-SW-0274 EFB,

8775 McCourtney Rd., Lincoln, CA 2:18-SW-0275 EFB
~EBRQP-QS-ED§|»ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

 

 

Upon application of the United States of Arnerica and good cause having been shown,
/// ‘
///

[PRGPGSED] ORDER T0 UNSEAL SEARCH WARRANTS

 

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

pier cf/z'v//wz ‘/ ’ Q/)M />@é<q

The Honorable Carolyn K. Delaney/
UNITED STATES MAGISTRATE JUDGE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

